 

Exhibit 10.1

 

FORM OF EXECUTIVE NONQUALIFIED STOCK OPTION AWARD AGREEMENT

 

This Nonqualified Stock Option Award Agreement (this “Agreement”) is made and
entered into as of [DATE] (the “Grant Date”) by and between Target Hospitality
Corp., a Delaware corporation (the “Company”), and [NAME] (the “Participant”).
This Agreement is being entered into pursuant to the Target Hospitality Corp.
2019 Incentive Award Plan (the “Plan”). Capitalized terms used in this Agreement
but not defined herein will have the meaning ascribed to them in the Plan.

 

1.            Grant of Option. The Company hereby grants to the Participant an
option (the “Option”) to purchase a total of [NUMBER OF SHARES] Common Shares of
the Company, at an exercise price of [$AMOUNT] per Common Share (“Exercise
Price”), subject to the terms and conditions of the Plan and this Agreement. The
Option is intended to be a Nonqualified Stock Option and not an Incentive Stock
Option within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”).

 

2.            Exercise Period; Vesting.

 

2.1          Vesting Schedule. On each vesting date set forth below, the
Participant’s rights with respect to the number of Common Shares that
corresponds to such vesting date, as specified in the chart below, shall become
vested and may be exercised, provided that the Participant remains in continuous
service through the relevant vesting date, and except as otherwise determined by
the Committee in its sole discretion or as otherwise provided in this Agreement
or the Plan.

 

Vesting Date   Percentage of Common Shares Vested   [Number of Common Shares
Vested] [First anniversary of the Grant Date]   25%     [Second anniversary of
the Grant Date]   25%     [Third anniversary of the Grant Date]   25%    
[Fourth anniversary of the Grant Date]   25%    

 

2.2          Expiration. The Option shall vest and become exercisable on the
vesting dates set forth above and shall expire as of the tenth anniversary of
the Grant Date (the “Expiration Date”).

 

3.            Termination of Employment/Service. Except as otherwise provided in
the employment agreement entered in between the Participant and Target Logistics
Management, LLC, dated [DATE] (the “Employment Agreement”), upon any termination
of the Participant’s employment or service, the Option shall be treated as
provided in this Section 3. In accordance with the Employment Agreement, if the
Participant’s employment is terminated without Cause or by the Executive for
Good Reason at any time prior to the first anniversary of the Grant Date, a
minimum of 12.5% of the Option shall become vested and exercisable as of the
date of such termination of employment.

 



1 

 

 

3.1         Termination due to Death or Disability. If the Participant’s
employment or service is terminated as a result of such Participant’s death or
disability (as determined by the Committee), the unvested portion of the Option
shall expire upon such termination of employment or service, and the Participant
may exercise the vested portion of the Option, but only within such period of
time ending on the earlier of (a) two years following such termination of
employment or service, or (b) the Expiration Date.

 

3.2          ‎Termination due to Retirement. If the Participant’s employment or
service is ‎terminated as a result of such Participant’s Retirement, then (a) if
the Participant has been ‎continuously employed by the Company for at least
twelve (12) ‎months following the Grant ‎Date, then any portion of the
Participant’s Options ‎scheduled to become vested within twelve ‎‎(12) months
after the Participant’s termination date ‎shall be vested on his or her
termination date; ‎‎(b) following the application of clause (a), the unvested
portion of the Option shall expire upon ‎such termination of employment or
service, and (c) the Participant may exercise the vested ‎portion of the Option,
but only within such period of time ending on the earlier of (i) two years
‎following such termination of employment or service, or (ii) the Expiration
Date.‎

 

3.3          Termination for Reasons Other Than Retirement, Death, Disability or
Cause. If the Participant’s employment or service is terminated for any reason
other than such Participant’s Retirement, death or disability, and other than
such Participant’s termination of employment or service for Cause, the unvested
portion of the Option shall expire upon such termination of employment or
service, and the Participant may exercise the vested portion of the Option, but
only within such period of time ending on the earlier of (a) 90 days following
such termination of employment or service, or (b) the Expiration Date.

 

3.4         Termination for Cause. If the Participant’s employment or service is
terminated for Cause, the Option (whether vested or unvested) shall immediately
terminate and cease to be exercisable.

 

3.5          Extension of Termination Date. If following the Participant’s
termination of employment or service for any reason the exercise of the Option
is prohibited because the exercise of the Option would violate applicable
securities laws, then the expiration of the Option shall be extended to a date
that is thirty (30) calendar days following the date such exercise would no
longer violate applicable securities laws (so long as such extension shall not
violate Section 409A of the Code); provided, that, in no event shall such
expiration date be extended beyond the Expiration Date.

 

3.6         Qualifying Termination. Notwithstanding the foregoing, if a Change
in Control occurs and the Participant experiences a Qualifying Termination, 100%
of the Common Shares subject to the Option shall become immediately vested and
exercisable as of the date of such Qualifying Termination.

 



2 

 

 

4.           Manner of Exercise.

 

4.1        Method of Exercise. To exercise the Option, the Participant (or in
the case of exercise after the Participant’s death or incapacity, the
Participant’s executor, administrator, heir or legatee, as the case may be) must
deliver to the Company a written or electronic notice of exercise in the manner
designated by the Committee for such purpose. Any such notice of exercise shall
be accompanied by payment of the Exercise Price.

 

4.2         Payment of Exercise Price. The Exercise Price shall be payable (a)
in cash, check, cash equivalent and/or Common Shares valued at the Fair Market
Value at the time the Option is exercised (including, pursuant to procedures
approved by the Committee, by means of attestation of ownership of a sufficient
number of Common Shares in lieu of actual delivery of such shares to the
Company), provided that such Common Shares are not subject to any pledge or
other security interest and are Mature Shares; or (b) by one of the following
methods: (i) if the Committee has adopted a formal procedure allowing any
participant to deliver other property having a Fair Market Value on the date of
exercise equal to the Exercise Price, through the delivery of such property,
(ii) if there is a public market for the Common Shares at such time, by means of
a broker-assisted “cashless exercise” pursuant to which the Company is delivered
a copy of irrevocable instructions to a stockbroker to sell the Common Shares
otherwise deliverable upon the exercise of the Option and to deliver promptly to
the Company an amount equal to the Exercise Price, or (iii) by a “net exercise”
method whereby the Company withholds from the delivery of the Common Shares for
which the Option was exercised that number of Common Shares having a Fair Market
Value equal to the aggregate Exercise Price for the Common Shares for which the
Option was exercised.

 

4.3         Withholding. Prior to the issuance of shares upon the exercise of
the Option, the Participant must make arrangements satisfactory to the Company
to pay or provide for any applicable federal, state and local withholding
obligations of the Company. The Company or an Affiliate has the right to
withhold from any compensation paid to the Participant the amount of any
required withholding taxes and to take any other such actions as may be
necessary in the opinion of the Company or the Committee to satisfy all
obligations for the payment of such withholding taxes. The Participant may
satisfy any federal, state or local tax withholding obligation by any of the
following means, or by a combination of such means, in accordance with Section
16(c) of the Plan, (a) tendering a cash payment, (b) if the Committee has
adopted a formal procedure allowing any participant to‎ authorize the Company to
withhold Common Shares from the Common Shares otherwise issuable or deliverable
to the Participant as a result of the vesting of the Option (provided, however,
that no Common Shares shall be withheld with a value exceeding the maximum
amount of tax required to be withheld by law), issuing such authorization,‎ or
(c) delivering to the Company previously owned and unencumbered Common Shares.
Notwithstanding the foregoing, in the event the Participant fails to provide
timely payment of all sums required to satisfy any applicable federal, state and
local withholding obligations in respect of the Option, the Company shall treat
such failure as an election by the Participant to satisfy all or any portion of
the Participant’s required payment obligation pursuant to Section 4.3(b) above.

 



3 

 

 

4.4          Issuance of Shares. Provided that the exercise notice and payment
are in form and substance satisfactory to the Company, the Company shall issue
the Common Shares registered in the name of the Participant, the Participant’s
authorized assignee, or the Participant’s legal representative, and shall
deliver certificates representing the shares with the appropriate legends
affixed thereto.

 

5.            No Rights to Continued Employment/Service; No Rights as
Shareholder. Neither the Plan nor this Agreement shall confer upon the
Participant any right to be retained in any position, as an employee, consultant
or director of the Company or an Affiliate. Further, nothing in the Plan or this
Agreement shall be construed to limit the discretion of the Company or an
Affiliate to terminate the Participant’s employment or service with the Company
or Affiliate at any time, with or without Cause. The Participant shall not have
any rights as a shareholder with respect to any Common Shares subject to the
Option prior to the date of exercise of the Option.

 

6.            Adjustments. In the event of any change to the outstanding Common
Shares or the capital structure of the Company (including, without limitation, a
Change in Control), if required, the Option shall be adjusted or terminated in
any manner as contemplated by Section 12 of the Plan.

 

7.            Transferability. Unless otherwise provided by the Committee in its
discretion, in accordance with Section 16(b) of the Plan, the Option may not be
sold, assigned, alienated, transferred, pledged, attached or otherwise
encumbered.

 

8.            Beneficiary Designation. The Participant may file with the
Committee a written designation of one or more persons as the beneficiary(ies)
who shall be entitled to exercise his or her rights under this Agreement and the
Plan, if any, in case of his or her death, in accordance with Section 16(f) of
the Plan.

 

9.            Tax Liability and Withholding. Notwithstanding any action the
Company takes with respect to any or all income tax, social insurance, payroll
tax, or other tax-related withholding (“Tax-Related Items”), the ultimate
liability for all Tax-Related Items is and remains the Participant’s
responsibility and the Company (a) makes no representation or undertakings
regarding the treatment of any Tax-Related Items in connection with the grant,
vesting, or exercise of the Option or the subsequent sale of any shares acquired
on exercise; and (b) does not commit to structure the Option to reduce or
eliminate the Participant’s liability for Tax-Related Items.

 

10.          Compliance with Law. The exercise of the Option and the issuance
and transfer of Common Shares shall be subject to compliance by the Company and
the Participant with all applicable requirements of federal and state securities
laws and with all applicable requirements of any stock exchange on which the
Common Shares may be listed. No Common Shares shall be issued pursuant to the
Option unless and until any then applicable requirements of state or federal
laws and regulatory agencies have been fully complied with to the satisfaction
of the Company and its counsel. The Participant understands that the Company is
under no obligation to register the Common Shares with the Securities and
Exchange Commission, any state securities commission or any stock exchange to
effect such compliance.

 



4 

 

 

11.          Notices. Any notice required to be delivered to the Company under
this Agreement shall be in writing and addressed to the General Counsel &
Secretary of the Company at the Company’s principal corporate offices. Any
notice required to be delivered to the Participant under this Agreement shall be
in writing and addressed to the Participant at the Participant’s address as
shown in the records of the Company. Either party may designate another address
in writing (or by such other method approved by the Company) from time to time.

 

12.          Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Texas without regard to conflict of law
principles.

 

13.          Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Participant or the Company to the Committee
for review. The resolution of such dispute by the Committee shall be final and
binding on the Participant and the Company.

 

14.          Participant Bound By Plan. This Agreement is subject to all terms
and conditions of the Plan as approved by the Company’s shareholders. The terms
and provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.

 

15.          Successors and Assigns. The Company may assign any of its rights
under this Agreement. This Agreement will be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement will be binding upon
the Participant and the Participant’s beneficiaries, executors, administrators
and the person(s) to whom the Option may be transferred by will or the laws of
descent or distribution.

 

16.          Severability. The invalidity or unenforceability of any provision
of the Plan or this Agreement shall not affect the validity or enforceability of
any other provision of the Plan or this Agreement, and each provision of the
Plan and this Agreement shall be severable and enforceable to the extent
permitted by law.

 

17.          Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of the Option in this Agreement does not create any contractual right
or other right to receive any Options or other Awards in the future. Future
Awards, if any, will be at the sole discretion of the Company. Any amendment,
modification, or termination of the Plan shall not constitute a change or
impairment of the terms and conditions of the Participant’s employment with the
Company.

 

18.          Amendment. The Committee has the right to amend, alter, suspend,
discontinue or cancel the Option, prospectively or retroactively; provided,
that, no such amendment shall adversely affect the Participant’s material rights
under this Agreement without the Participant’s consent.

 

19.          No Impact on Other Benefits. The value of the Participant’s Option
is not part of his or her normal or expected compensation for purposes of
calculating any severance, retirement, welfare, insurance or similar employee
benefit.

 



5 

 

 

20.          Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.

 

21.         Acceptance. The Participant hereby acknowledges receipt of a copy of
the Plan and this Agreement. The Participant has read and understands the terms
and provisions thereof, and accepts the Option subject to all of the terms and
conditions of the Plan and this Agreement. The Participant acknowledges that
there may be adverse tax consequences upon exercise of the Option or disposition
of the underlying shares and that the Participant should consult a tax advisor
prior to such exercise or disposition.

 

[SIGNATURE PAGE FOLLOWS]

 



6 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 



TARGET HOSPITALITY Corp.       By:
                                                 Name:     Title:        
[PARTICIPANT NAME]       By:  

 



7 

 

